Order unanimously affirmed with costs. Memorandum: Supreme Court did not err in denying defendant’s motion for summary judgment. There is a question of fact whether the parties’ contract is one for "services”, governed by the six-year Statute of Limitations (CPLR 213 [2]), or one for the "sale” of goods, governed by the four-year Statute of Limitations (Uniform Commercial Code § 2-725 [1]; see, Farm Automation Corp. v Senter, 84 AD2d 757; Back O’Beyond v Telephonic Enters., 76 AD2d 897; 1 Anderson, Uniform Commercial Code § 2-105:51 [3d ed]). (Appeal from order of Supreme Court, Erie County, Rath, J.—summary judgment.) Present—Doerr, J. P., Boomer, Lawton, Davis and Lowery, JJ.